 

Exhibit 10.10

 

AMENDMENT TO AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (“Amendment”) is entered into and effective as of
December 27, 2018 (the “Effective Date”) by and between Summit Wireless
Technologies, Inc., a Delaware corporation, formerly named Summit Semiconductor,
Inc. (the “Company”), and Michael Howse, an individual residing in California
(“Howse”).

 

RECITALS

 

A.       The Company and Howse entered into an agreement for the services of
Howse dated April 6, 2018 (the “Agreement”).

 

B.       The Company and Howse desire to amend the Agreement as set forth in
this Amendment in order to, among other things, modify the terms of compensation
provided in the Agreement, including the terms of certain warrants to purchase
shares of the Company’s common stock, par value $0.0001 per share (“Common
Stock”), which were previously issued to Howse pursuant to the Agreement,
attached hereto as Exhibit 1 and Exhibit 2 (collectively, the “Warrants”).

 

NOW THEREFORE, the parties to this Amendment agree as follows:

 

1.Amendment to Warrants. The first section labeled Section 6 of the Agreement,
except for the last two paragraphs of such section, shall be deemed null and no
longer in effect, and shall be substituted with the following:

 

“6. Other Compensation. In consideration of your agreement to begin employment
with the Company and to serve as a director of the Company, the Company will
grant you two warrants, each of which shall vest pursuant to the vesting
provisions set forth in Section 2(c) of each such warrant.”

 

The Company and Howse each hereby agree and consent that the Amended and
Restated Common Stock Purchase Warrants attached hereto as Exhibit 3 and Exhibit
4 amend and restate the Warrants attached as Exhibit 1 and Exhibit 2,
respectively, and shall be issued by the Company to Howse as of the Effective
Date in place of the Warrants previously issued to Howse pursuant to Section 6
of the Agreement.

 

2.Amendment to Bonus Provisions. The last two paragraphs of the first section
labeled Section 6 of the Agreement shall be deemed null and no longer in effect,
and shall be substituted with the following:

 

“6.1 Cash Bonus – Financing. If during the period during which Howse is employed
by the Company as Interim Chief Strategy Officer and for the period ending six
(6) months thereafter (the “Term”), the Company raises capital in one or more
financings that include a Strategic Investor (as defined below), Howse will
receive a cash bonus concurrently with the closings of such financings as
follows:

 

Aggregate Proceeds from Financings  Bonus        Greater than $4,000,000 and up
to $7,999,999.99  $240,000         $8,000,000 or greater  $480,000 

 

 

 

 

A round of financing with multiple closings will be considered a single
financing. Howse may elect to receive up to fifty (50%) of such compensation in
the form of convertible notes or preferred equity issued to the investors and on
the same terms as such investors.

 

6.2 Management Objective Bonus – Fundamental Transaction. If during the period
during which Howse serves as a member of the Board of Directors of the Company
and for the period ending one hundred eighty (180) days thereafter, a
Fundamental Transaction occurs (as defined below), Howse will receive a cash
bonus (the “Management Objective Bonus”) concurrently with the closing of such
Fundamental Transaction as part of the closing instructions (or if there is no
closing applicable to such Fundamental Transaction, then from the date on which
such Fundamental Transaction is effected) as follows:

 

Consideration  Management Objective Bonus        If General Expenses are
incurred:             Less than $80,000,000  $1,500,000         $80,000,000 to
$99,999,999  $1,500,000         $100,000,000 to $119,999,999  $1,500,000        
$120,000,000 to $139,999,999  $2,000,000         $140,000,000 or greater 
$2,250,000         If General Expenses are not incurred:             Less than
$80,000,000  $3,000,000         $80,000,000 to $99,999,999  $3,000,000        
$100,000,000 to $119,999,999  $3,000,000         $120,000,000 to $139,999,999 
$4,000,000         $140,000,000 or greater  $4,500,000 

 

As set forth on the table above, twice the amount of bonus will be paid if the
Company does not incur General Expenses.

 

“General Expenses” means the fees of an investment bank that are charged in
connection with the Fundamental Transaction of 2% or more of the Consideration.

 

 

 

 

“Consideration” means the total value of all consideration received or to be
received directly or indirectly by Company and/or its shareholders or other
owners (including amounts paid into escrow) as a result of such Fundamental
Transaction. Such Consideration shall include the following: cash or cash
equivalents; stock or other securities (including amounts paid or payable in
respect of convertible securities, options or similar rights, whether or not
vested); promissory notes or other debt instruments; indebtedness for borrowed
money (including capitalized lease and preferred stock obligations) assumed,
retired or defeased by purchasers; assets to be retained by Company (including
cash, accounts receivable, inventory and equipment); earnouts; royalties; real
property, personal property or intellectual property sold or leased; employment
or consulting agreements in excess of fair market rates; non-competition
agreements; and management agreements. Consideration shall also include, without
duplication, the aggregate amount of any cash distributions that are outside the
ordinary course. Consideration shall include cash and cash equivalents of the
Company as set forth in the Company’s balance sheet immediately preceding the
closing of the Fundamental Transaction. If a Fundamental Transaction, other than
a sale of assets, results in a majority (but less than all) of the equity
securities of Company having been acquired, the Consideration shall be
calculated pursuant to this paragraph as though all of the outstanding equity
securities of Company had been acquired at a price equal to the highest price
per share paid by the purchaser for any shares it acquired at the time of the
Transaction.

 

The Company will pay the Management Objective Bonus by bank wire transfer of
immediately available funds to an account specified by Howse. Company may defer
payment of any portion of the Management Objective Bonus which is attributable
to Consideration consisting of a future earnout, royalty, or the like (i.e.,
financial instruments or agreements, the values of which at the time of the
closing cannot be determined because they are based solely on future performance
or earnings), in which case such portion of the Management Objective Bonus shall
be paid to Howse within three (3) days after Company receives the related
Consideration. If all or any portion of the Consideration is of a determined
amount (i.e., not contingent) but is to be paid over time, then the portion of
the Management Objective Bonus attributable thereto shall be payable upon
consummation of the Transaction.

 

“Fundamental Transaction” means (i) the Company, directly or indirectly, in one
or more related transactions effects any merger or consolidation of the Company
with or into another Person, (ii) the Company, directly or indirectly, effects
any sale, lease, license, assignment, transfer, conveyance or other disposition
of all or substantially all of its assets in one or a series of related
transactions, (iii) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share exchange agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or group of Persons whereby such other Person
or group acquires more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock or share exchange agreement or other business combination),
or (vi) any other transaction or series of related transactions in which more
than fifty percent (50%) of the voting power of the Company changes ownership
occurs.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

 

 

 

“Strategic Investor” means any Person (or equity holder of such Person) that:
(a) is, itself or through its subsidiaries, an operating company or an owner of
an asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, or (b) the Chief Executive Officer of the Company agrees in writing
(including email) provided to Howse to treat as a “Strategic Investor” for the
purposes of Management Objective Bonus.”

 

3.Deferred Shares. On January 4, 2019, the Company will grant to Howse Deferred
Shares, as that term is defined in the Company’s 2018 Long-Term Stock Incentive
Plan (the “Plan”). The terms of the Deferred Shares shall be subject to the
terms of the Plan and the terms of the Deferred Shares Agreement, the form of
which is attached as Exhibit 5 (the “Deferred Shares Agreement”). However, if
for any reason the Company cannot grant such Deferred Shares to Howse on January
4, 2019 because he is no longer a service provider to the company (i.e. is no
longer an employee or member of the Board of Directors) other than by his own
resignation, and if a Fundamental Transaction occurs within one hundred and
eighty days (180) of such termination, then the Company will pay to Howse a cash
bonus at the closing of such Fundamental Transaction (or if there is no closing
applicable to such Fundamental Transaction, then the date on which such
Fundamental Transaction is effected) that will provide Howse with the same
economic benefit as if such Deferred Shares would have been granted on January
4, 2019 and completely vested.

 

4.Representations.

 

4.1.The Company represents to Howse that as of November 14, 2018, (a) there are
an aggregate of 15,366,327 shares of Common Stock issued and outstanding, and no
other shares of capital stock of the Company issued or outstanding, and (b) the
Fully Diluted Capitalization of the Company is 25,251,492 shares of Common
Stock.

 

4.2.The Company represents to Howse that as of November 14, 2018, no stockholder
or other person or entity has any right to a liquidation preference senior to
the holders of Common Stock.

 

4.3.“Fully Diluted Capitalization” means the number of shares of Common Stock
outstanding treating for this purpose as outstanding all shares of Common Stock,
any securities of the Company or its subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock, and all shares reserved for
issuance under the Plan regardless of whether options or shares have been
granted or vested.

 

5.The Company and Howse agree that the relationship created by the Agreement was
a consulting relationship during the period from April 6, 2018 to October 31,
2018, notwithstanding the language in the Agreement stating that it was an offer
of employment. However, the Company and Howse agree that Howse will be deemed a
part-time employee of the Company whose employment commenced on November 1, 2018
under the terms of the Agreement as amended by this Amendment, provided that
Howse shall not be eligible to receive vacation or sick days or medical benefits
from the Company. The Company will pay Howse’s salary in accordance with its
standard payroll procedures for November 2018 and Howse shall be entitled to
participate, if he desires to do so, in the Company’s 401(k) retirement plan,
Flex Spending plan and any such plans available to part-time employees pursuant
to the Company’s then benefit offerings.

 

 

 

 

6.Additional Terms.

 

6.1.The Company represents and warrants that all corporate and stockholder
action on the part of the Company and its directors, officers and stockholders
necessary for the authorization, execution and delivery of this Amendment, the
Warrants, and the Deferred Shares Agreement (collectively, the “Transaction
Agreements”) by the Company, the authorization, sale, issuance and delivery of
the Common Stock pursuant to the Transaction Agreements, and the performance of
all of the Company’s obligations under the Transaction Agreements has been
taken. The Transaction Agreements, when executed and delivered by the Company,
shall constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except (a) as limited by laws of general
application relating to bankruptcy, insolvency and the relief of debtors and (b)
as limited by rules of law governing specific performance, injunctive relief or
other equitable remedies and by general principles of equity. The execution,
delivery and performance of the Transaction Agreements, and the consummation of
the transactions contemplated hereby or thereby, will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and the giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any material lien, charge or encumbrance upon any assets of
the Company or in the diminution of rights of the Company or the expansion of
rights of any third party or of any obligations of the Company. No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Amendment.

 

6.2.This Amendment will take effect upon being executed by both parties below.
The Agreement, this Amendment, the Warrants, and the Deferred Shares Agreement
constitute the complete agreement between Howse and the Company, contain all of
the terms of Howse’s employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between Howse and the Company. This Amendment may not be amended or modified,
except by an express written agreement signed by both Howse and the Company.

 

6.3.The terms of this Amendment and the resolution of any disputes as to the
meaning, effect, performance or validity of this Amendment or arising out of,
related to, or in any way connected with, this Amendment, Howse’s employment
with the Company or any other relationship between Howse and the Company
(collectively, “Disputes”) will be governed by California law, excluding laws
relating to conflicts or choice of law. Howse and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in Santa
Clara County, California in connection with any Dispute or any claim related to
any Dispute.

 

6.4.The provisions of the following Sections will survive any termination or
expiration of this Amendment: 1, 2, 3, 4, 5 and 6.

 

{Signature Page Follows}

 

 

 

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute and deliver this Amendment to Agreement as of the
date first set forth above.

 



MICHAEL HOWSE   SUMMIT WIRELESS TECHNOLOGIES, INC.           Signature /s/
Michael Howse   Signature /s/ Brett Moyer           Printed Name Michael Howse  
Printed Name Brett Moyer           Title     Title CEO and President          
Date Signed 12/28/2018   Date Signed 12/28/2018



 

 

 

